Title: [Diary entry: 10 March 1785]
From: Washington, George
To: 

Thursday 10th. Mercury at 34 in the Morning, 38 at Noon and 32 at Night. Wind fresh from the No. Wt. all day and cold. Ground hard froze in the morning and but little thawed through the day. Sent my Waggon with the Posts for the Oval in my Court Yard to be turned by a Mr. Ellis at the Snuff Mill on Pohick & to proceed from thence to Occoquan for the Scion of the Hemlock to plant in my Shrubberies. Continued with my jobbers to pound the Plaister of Paris as the Earth was too hard frozen to be dealt with. Went to return the visits of Colo. Mason and others in his Neighbourhood. Called first at Mr. Lawrence Washington’s, who being from home, I proceeded to Colo. Masons, where I dined & lodged.